                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF PENNSYLVANIA
THE EAMON FOUNDATION,
                                                 No. 2:20-cv-01250-AJS
                      Plaintiff,
                                                 JURY TRIAL DEMANDED
       v.
                                                 ELECTRONICALLY FILED
TIME IN, LLC d/b/a TIME IN APPAREL
and CHARLES A. GOLDBERG,

                      Defendants.


                                     CONSENT DECREE

                                       INTRODUCTION

        WHEREAS, on August 21, 2020, The Eamon Foundation (the “Plaintiff” or “Eamon”),
filed a Complaint [ECF No. 1] against Defendants Time In, LLC d/b/a Time In Apparel (“Time
In”) and Charles A. Goldberg (“Goldberg”) (collectively, the “Defendants”) asserting claims for
injunctive relief and declaratory relief for trademark infringement, unfair competition, dilution
of trademarks, and unjust enrichment; and

       WHEREAS, Eamon also filed a Motion for Preliminary Injunction (“Motion”) [ECF
No. 3] and a Brief in Support thereof (“Brief”) [ECF No. 4]; and

      WHEREAS, the Defendants deny any and all allegations set forth in the Complaint,
Motion, and Brief; and

      WHEREAS, Goldberg claims to have entered into a written license or agreement with
Myron Cope permitting Goldberg to manufacture, produce and/or sell the products identified in
Eamon’s Complaint (the “Alleged Agreement”); and

       WHEREAS, the Alleged Agreement is over 40 years old and Defendants are currently
unable to locate a copy of the Alleged Agreement; and

       WHEREAS, Eamon denies that the Alleged Agreement exists; and

       WHEREAS, on or about April 17, 2020, Goldberg filed U.S. Trademark Application
No. 88/876,666 for the mark “THE TERRIBLE MASK” for use with protective face masks not
for medical purposes; and

        WHEREAS, on August 24, 2020, the Court entered a Scheduling Order relative to, inter
alia, Eamon’s Motion (the “August 24th Scheduling Order”); and




                                           Page 1 of 5
       WHEREAS, Eamon and the Defendants enter into this Consent Decree jointly and for
the exclusive purpose of avoiding the risks, burdens and uncertainties of litigation; and

       WHEREAS, unless otherwise provided herein, this Consent Decree is intended to
resolve all claims, causes of action and damages arising out of and/or relating to the above-
captioned action; and

      WHEREAS, nothing in this Consent Decree shall constitute or be construed as an
acknowledgment, agreement, admission, statement, concession, or evidence of liability by the
Defendants and/or Eamon.

                                            TERMS

       1.      The foregoing recitals are incorporated herein by reference.

       2.      Defendants shall immediately:

               a.     refrain from using Eamon’s marks, including, but not limited to, all of the
                      marks identified in Eamon’s Complaint as the Federal Terrible Marks, the
                      Pennsylvania Terrible Mark, and the Common Law Terrible Mark, or any
                      elements thereof, or colorable variation thereof, for any purpose
                      whatsoever, including, but not limited to, the sale of masks, face
                      coverings, gaiters and/or other products and accessories;

               b.     refrain from contesting, disputing, opposing, challenging or attempting to
                      cancel any application, registration or use of Eamon’s marks, including
                      future marks of Eamon including the word “terrible”;

               c.     refrain from prosecuting any trademark application for registration of a
                      mark including the word “terrible”, or seeking to register a domain name
                      including the word “terrible”;

               d.     refrain from using the phrase “the terrible” on or in connection with the
                      sale of any product or accessory item;

               e.     refrain from passing themselves off as the owners, officers, agents,
                      distributors, and/or employees of Eamon and/or the Pittsburgh Steelers;

               f.     refrain from passing themselves off as having any business relationship
                      whatsoever with Eamon and/or the Pittsburgh Steelers; however, this
                      would not prevent any references from authorized sources of non-
                      infringing marks such as if Defendants were to obtain a license from NFL
                      Properties or NFLPA;




                                           Page 2 of 5
               g.     refrain from manufacturing, marketing, advertising and/or selling products
                      which infringe upon Eamon’s marks, including, but not limited to, all of
                      the marks and products identified in Eamon’s Complaint as the Federal
                      Terrible Marks, the Pennsylvania Terrible Mark, and the Common Law
                      Terrible Mark, or any elements thereof;

               h.     refrain from creating, printing and/or disseminating any advertisements,
                      product catalogs, or other marketing materials which infringe upon
                      Eamon’s marks, including, but not limited to, all of the marks identified in
                      Eamon’s Complaint as the Federal Terrible Marks, the Pennsylvania
                      Terrible Mark, and the Common Law Terrible Mark, or any elements
                      thereof, or colorable variation thereof, for any purpose whatsoever;

               i.     recall any and all advertisements, product catalogs, or marketing materials
                      which infringe upon Eamon’s marks, including, but not limited to, all of
                      the marks identified in Plaintiff’s Complaint in the above-captioned matter
                      as the Federal Terrible Marks, the Pennsylvania Terrible Mark, and the
                      Common Law Terrible Mark, or any elements thereof, or colorable
                      variation thereof, for any purpose whatsoever;

               j.     remove any infringing materials or information accessible upon the
                      Defendants’ website -- https://www.timeinapparel.com/ -- or any other
                      website which is owned, maintained, operated and/or controlled by one or
                      both Defendants or any third party owned, operated and/or controlled by
                      one or both Defendants;

               k.     refrain from aiding, abetting, encouraging or inducing any third parties,
                      including, but not limited to, S & S Screen Printing, Inc., to engage in any
                      of the aforementioned prohibited acts; and

               l.     refrain from effectuating assignments or transfers, forming new entities or
                      associations or utilizing any other device for the purpose of circumventing
                      or otherwise avoiding the directives of this Consent Decree.

        3.       Within thirty (30) days from the entry of this Consent Decree, Defendants have
the right to file a copy of the Alleged Agreement with the Court.

       4.       If the Defendants file the Alleged Agreement with the Court within thirty (30)
calendar days of the entry of this Consent Decree, this Consent Decree shall automatically
dissolve, and the Court shall enter a new scheduling order concerning Eamon’s Motion. Eamon
and the Defendants shall thereafter proceed with the case as if this Consent Decree was never
entered, and neither Eamon nor the Defendants shall be deemed to have waived, prejudiced,
released, or otherwise limited any of their respective rights, remedies, claims and/or defenses.




                                           Page 3 of 5
        5.     If the Defendants do not file the Alleged Agreement with the Court within thirty
(30) calendar days of the entry of this Consent Decree, then:

             a.   this Consent Decree shall automatically become forever effective and binding
                  upon the Defendants as well as any third party owned, operated and/or
                  controlled by one or both Defendants;

            b.    Goldberg shall immediately and expressly abandon (withdraw) U.S.
                  Trademark Application No. 88/876,666; and

             c.   the Court shall retain jurisdiction to enforce and/or interpret the terms and
                  conditions of this Consent Decree.

(31) The August 24th Scheduling Order [ECF No. 8] is hereby rescinded.

(32) The court-appointed mediator, David G. Oberdick, Esquire, has reviewed,

commented upon, and assisted the parties with finalizing the terms and conditions of this
Consent Decree.

       8.     Mr. Oberdick shall remain as the court-appointed mediator to assist the parties
going forward, if necessary.

        Eamon and the Defendants, by and through their undersigned counsel, hereby agree to
the terms and conditions of this Consent Decree and respectfully request the entry thereof.

                                             Respectfully submitted,

                                             BUCHANAN INGERSOLL & ROONEY PC

                                             By: /s/Brian H. Simmons
                                                 Brian H. Simmons (PA Bar No. 84187)
                                                 Bryan H. Opalko (PA Bar No. 86721)
                                                 Eric M. Spada (PA Bar No. 311446)
                                                 Union Trust Building
                                                 501 Grant Street, Suite 200
                                                 Pittsburgh, PA 15219
                                                 412-562-8800 (phone)
                                                 412-562-1041 (fax)
                                                 brian.simmons@bipc.com
                                                 bryan.opalko@bipc.com
                                                 eric.spada@bipc.com

                                                   Attorneys for Plaintiff




                                           Page 4 of 5
                                       THE WEBB LAW FIRM

                                       By: /s/John C. Thomas
                                           John C. Thomas (PA Bar No. 85532)
                                           One Gateway Center
                                           420 Fort Duquesne Boulevard, Suite 1200
                                           Pittsburgh, PA 15222
                                           412-471-8815 (phone)
                                           412-471-4094 (fax)
                                           jthomas@webblaw.com

                                             Attorneys for Defendants


                            28th
Approved and entered this ___________________             August
                                              day of __________________, 2020.

                                               BY THE COURT:


                                                s/Arthur J. Schwab
                                               ______________________________
                                               Arthur J. Schwab
                                               United States District Court Judge




                                      Page 5 of 5
